Case 1:20-cv-11890 Document 1-1 Filed 10/20/20 Page 1 of 2
{ \ )

\ é Nes a

a a

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

Law Office of Stephen A. Lagana
LAGANA, STEPHEN A

145 Essex St.

Lawrence, MA 01840

In the matter of File A 207-892-499 DATE: Oct 30, 2019
URBAEZ BAEZ, RONNY MIGUEL

Unable to forward - No address provided.
Attached is a copy of the decision of the Immigration Judge. This decision
is final unless an appeal is filed with the Board of Immigration Appeals
within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals
Office of the Clerk
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C.°§
1252b(c) (3) in deportation proceedings or section 240 (b) (5) (C), 8 U.S.C. §
1229a(b) (5) (C) in removal proceedings. If you file a motion to -reopen, your
motion must be filed with this court:
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203
Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. §
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review within 30 days with the appropriate Circuit Court of
Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.

Attached is a copy of the decision of the immigration judge relating to a

Credible Fear Review. This is a final order. No appeal is available.
,

/ — i}

j
v, | ihe ,
A 4 t fy 5 “yf
és Other: Cor | (J ft €: Cf

 

COURT CLERK
IMMIGRATION COURT FF
ce:
Case 1:20-cv-14890 Document 1-1 Filed 10/20/20 / Page 2 of 2

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
BOSTON, MA, 02203

In the Matter of: Ronny Miguel Urbaez Baez File No.: A 207-892-499

OD Pp Oo ry ON wT

yay JTRAR ATC. TE aavaeak wl
LN OP LUTE TIVIVIFTGRALTY XN JUUVGE

Upon consideration of the Respondent’s, Ronny Miguel Urbaez Baez, Motion to
Administratively Close, is HEREBY ORDERED that the motion be:

[ ]GRANTED [{DENIED because:

(71 DHS does ae 288 ose the motion.
[ ] The respondent does not oppose the motion.
[ ] Aresponse to the motion has not been filed with the court.
[ ] Good cause has been established for the motion.
[ ] The court agrees with the reasons stated in the opposition to the motion.
{ ] The motion is untimely per ee .
[7 Other: fee, f~o Fler, LOLS for FU f~e Cen 44
AL564HRMaMIA fustfer oF Castag— Tun~ , apa KW zAee.
or é

AS aos ) wre Ys ftncker On Kies Cpe.
[ ] The application(s) for relief must be filed by A
[ ] The respondent must comply with DHS biometrics instructions by

Lf] 9 VLA 6 x
Date

Immigration Judge Rb “Sill nw

 

Deadlines:

 

 

Certificate of Service

This document was served by: | Mail [ ] Personal Service
To:[ ] Alien [ ] fylen c/o Custodial Officer NM Alien’s Atty/Rep hl DHS
Date: |i ~{-~(A By; Court Staff Ky

 
